Citation Nr: 0705616	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-20 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-operative 
repair of a right ankle fracture and dislocation with 
degenerative joint disease, currently evaluated as 40 percent 
disabling.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the Honolulu, Hawaii, Regional Office (RO), 
which increased the evaluation for the right ankle disorder 
from 0 percent to 10 percent, effective November 8, 2001.  In 
a subsequent rating action in May 2003, the RO increased the 
evaluation for the right ankle from 10 percent to 30 percent, 
effective November 8, 2001.  By a rating action in September 
2004, the RO increased the rating from 30 percent to 40 
percent, effective November 8, 2001; the RO also granted a 
special monthly compensation based on the loss of use of the 
right foot.  

In March 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2006.  

In statements in support of claim (VA Forms 21-4138), 
received in July 2006, the veteran raised the issue of 
entitlement to service connection for a head injury, 
secondary to the service-connected right ankle.  This matter 
has not been developed for appellate review and is referred 
to the RO for whatever action is deemed appropriate.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular rating of 40 percent for his right ankle disorder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  

2.  The disability of the right ankle is manifested 
principally by severe pain and arthritis that limit function, 
with need of a brace; the disability does not preclude 
ambulating on the right foot; there is no neurological 
component of the disability of the right ankle currently 
shown.  


CONCLUSION OF LAW

Post-operative repair of a right ankle fracture and 
dislocation with degenerative joint disease is no more than 
40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.68, 
4.71a, Diagnostic Codes 5270 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
January 2004 and April 2006.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for the 
right ankle disorder, given that there has been a Board 
remand, and he has been provided all the criteria necessary 
for establishing a higher evaluation, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Legal Analysis.

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected disability at issue.  However, the most probative 
evidence consists of that which has been generated in 
proximity to and since the claim.  

Service connection was granted for fracture and dislocation, 
right ankle, postoperative, rated as 0 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299, effective 
November 9, 1982.  That evaluation was in effect when the 
veteran submitted the claim underlying this appeal in 
November 2001.  As noted above, in July 2002, the RO assigned 
a 10 percent rating for the right ankle, effective November 
8, 2001.  Thereafter, in May 2003, the RO increased the 
evaluation for the right ankle from 10 percent to 30 percent, 
effective November 8, 2001.  Subsequently, in September 2004, 
the RO increased the rating from 30 percent to 40 percent, 
effective November 8, 2001.  It is this rating which is 
currently at issue.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
This regulation provides an example, stating that the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation provided for amputation 
at that level under DC 5165.  So, in this case, the veteran's 
evaluation for his right ankle disability may not exceed 40 
percent, the evaluation assignable for amputation of a leg 
below the knee.  

In this case, the veteran has been assigned a 40 percent 
evaluation for the right ankle disorder.  The 40 percent 
evaluation exceeds the maximum evaluation for limitation of 
motion.  The 40 percent evaluation is the maximum assignable 
for ankylosis of the ankle.  The 40 percent evaluation would 
also be the maximum assignable for loss of use of the foot, 
amputation of the forefoot or amputation of the leg below the 
level of the knee.  Significantly, the most recent VA 
examination in January 2006 disclosed that he retained the 
ability to heel walk, and toe walk with some difficulty and 
that he could tandem gait without difficulty.  Strength was 
established as 5/5.  Sensation was intact to light touch.  
Straight leg raising was negative bilaterally.  Even when all 
Deluca elements are considered, an increased evaluation is 
not warranted as the veteran is at the maximum evaluation 
assignable for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  Clearly the veteran does not have an 
amputation or loss of use.  

The Board acknowledges that a VA examination conducted in 
February 2004 reported significant limitation of motion, 
described as minimal motion.  Specifically there as less than 
5 degrees of flexion, dorsiflexion, inversion and eversion.  
It was noted that the veteran walked with a marked limp and 
was obviously in pain when he walked.  However, the current 
evaluation is completely consistent with the degree of the 
veteran's disability.  

To the extent that the February 2004 reported the presence of 
scars, they were reported to be a 20 cm scar laterally and a 
10 cm scar medially.  They were not elevated, depressed or 
indurated, and were well supplied with blood.  Therefore, the 
Board finds a separate disability rating of 10 percent is not 
warranted for the veteran's scars of the right ankle.  The 
veteran's scars total measurement are less than the required 
929 square centimeters required for a compensable rating 
under the revised version of Diagnostic Code 7802.  Likewise, 
a compensable rating under the current or prior version of 
Diagnostic Code 7801 is not warranted, as the veteran's right 
ankle scars are not demonstrated to be deep or result in 
limitation of motion of the underlying joint.  In the absence 
of any evidence that the veteran's scars are superficial, 
unstable, or painful on examination, a compensable rating 
under either the old or revised criteria for skin 
disabilities is not warranted.  In Moyer v. Derwinski, 2 Vet. 
App. 289, 294 (1992) the Court held in essence that separate 
ratings may be combined until they meet the amputation rule.  

Further, consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  In summary, the 
Board notes the current 40 percent rating corresponds to the 
highest amputation rule rating for below the knee 
disabilities of the right ankle.  Therefore, the claim for a 
higher schedular rating for a right ankle disorder must be 
denied.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  There is no indication in the record that 
the schedular evaluation is inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).   




ORDER

A rating in excess of 40 percent for post-operative repair of 
a right ankle fracture and dislocation with degenerative 
joint disease is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


